           Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 1 of 34




                                   Torus Specialty Insurance Company


                                   Following Form Excess Liability
                                   Insurance Policy

                                   Company Address:

                                   Harborside Financial Center
                                   Plaza Five, 29th Floor
                                   Jersey City, NJ 07311
                                   (201) 743-7700
                                   www.torusinsurance.com


                                   To Report a Claim:

                                   Contact your Insurance Agent, or
                                   Contact the Company at (201) 743-7700 or
                                   send an email to: claimsus@torusinsurance.com


                                   To File a Complaint

                                   Contact your Insurance Agent, or
                                   Contact the Company at (201) 743-7700 or
                                   Contact your State Director of Insurance




                                 EXHIBIT E
TS EXS 0162 CW 03 10                                                               Page 1 of 1
           Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 2 of 34

                                                                                            Harborside Financial Center
                                                                                                 Plaza Five, Suite 2900
                                                                                                 Jersey City, NJ 07311
                                                                                                     Tel: 201 743 7700
                                                                                                    Fax: 201 743 7701
                                                                                              www.torusinsurance.com
                         TORUS SPECIALTY INSURANCE CO.                                                Report claims to:
                                                                                           claims@torusinsurance.com



               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

                                          DECLARATIONS
 10/10/2016 5:27:43 PM

 POLICY NO.: 85310U160ALI                               RENEWAL OF: NEW


 ITEM 1.     (a) NAMED INSURED: Addison Hasid VI, LLC
             (b) ADDRESS:       3020 Delmar Ln NW
                                Atlanta, GA 30311


 ITEM 2.       POLICY PERIOD: From: 10/04/2016 To: 08/30/2017
                     (12:01 A.M. prevailing time at the address stated in Item 1. above)


 ITEM 3.        RETROACTIVE DATE: Not Applicable

 ITEM 4.        COVERAGE:                       Following Form Excess Liability

 ITEM 5.        LIMITS OF LIABILITY:    $5,000,000             Per Occurrence, Per Claim or Per Loss
                                                               (per Followed Policy)
                                        $5,000,000             Aggregate, where applicable




                                                Excess of Limits in Item 6 below

ITEM 6.        LIMITS OF UNDERLYING POLICIES:
               Per Schedule Underlying Policies               Per Occurrence, Per Claim or Per Loss
               (See Endorsement No. 2)                        (per Followed Policy)
                                                              Aggregate, where applicable



ITEM 7.        FOLLOWED POLICY:
                   Company: Per Schedule Underlying Policies (See Endorsement No. 2)
                   Policy Number: AGL0041008-00
                   Coverage: Following Form Excess Liability Insurance Policy
                   Policy Period: to 08/30/2017
                   Limits of Liability:
                                        $1,000,000        Per Occurrence, Per Claim or Per Loss
                                        $2,000,000        Aggregate, where applicable




 TS EXS 0002 CW 03 10                                                                 Page 1 of 2
           Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 3 of 34

                                                                                     Harborside Financial Center
                                                                                          Plaza Five, Suite 2900
                                                                                          Jersey City, NJ 07311
                                                                                              Tel: 201 743 7700
                                                                                             Fax: 201 743 7701
                                                                                       www.torusinsurance.com
                        TORUS SPECIALTY INSURANCE CO.                                          Report claims to:
                                                                                    claims@torusinsurance.com



               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY
ITEM 8.         (a)    PREMIUM:                           $5,252
                (b)    MINIMUM EARNED PREMIUM:            $0

ITEM 9. NOTICES TO THE INSURER:

                (a)     All notices of Occurrence or Claim:    Claim Department
                (b)     All other notices:                     Underwriting Department
                At the address and numbers shown at the top of the Declarations Page.

ITEM 10.       POLICY FORM: TS EXS 0001 CW 03 10 together with endorsements as per attached
               form TS EXS 0004 CW 03 10 Schedule of Endorsements:




                                              _____________________________________
                                                       Authorized Representative



Date of Issue: 10/10/2016




TS EXS 0002 CW 03 10                                                              Page 2 of 2
          Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 4 of 34

                                                                                                Harborside Financial
                                                                                             Center Plaza Five, Suite
                                                                                          2900 Jersey City, NJ 07311
                                                                                                  Tel: 201 743 7700
                                                                                                 Fax: 201 743 7701
                                                                                           www.torusinsurance.com

                              TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY


In consideration of the payment of premium and in reliance upon the statements in the Declarations of
this Policy, Torus Specialty Insurance Co., hereinafter referred to as the Insurer, agrees as follows:


SECTION I. - COVERAGE

A. This Policy shall provide the Insured with Excess Liability Insurance coverage in accordance with the
   same warranties, terms, conditions, exclusions and limitations as are contained, on the Inception
   Date of this Policy, in the Followed Policy set forth in Item 7. of the Declarations of this Policy,
   subject to the premium, limits of liability, retention, policy period, warranties, exclusions, limitations
   and any other terms and conditions of this Policy including any and all endorsements attached hereto,
   inconsistent with or supplementary to the Followed Policy.

B. Notwithstanding A. above, in no event shall this Policy follow the terms, conditions, exclusions or
   limitations in the Followed Policy or provide coverage under this Policy with respect to or as a result
   of any of the following clauses or similar clauses in the Followed Policy:

    1. Liberalization clause;

    2. Cancellation, non-renewal or change in terms provisions;

    3. State-specific No-fault, Uninsured Motorist or Underinsured Motorist law, or any similar
       law;

    4. Crisis Management or Crisis Response endorsement; or

    5. Sublimit of liability, unless coverage for such sublimit is specifically endorsed to this
       Policy.


SECTION II. - LIMITS OF LIABILITY

A. Where an amount is shown for the aggregate limit of liability in Item 5. of the Declarations of this
   Policy, the amount stated is the most the Insurer will pay for all damages covered under this Policy
   with respect to Coverage subject to an aggregate limit of liability in the Followed Policy.

B. Subject to A. above, the per occurrence, per claim, or per loss limit of liability stated in Item 5. of the
   Declarations of this Policy is the most the Insurer will pay for all damages arising out of any one
   occurrence, claim or loss as stated in the Followed Policy.

C. Defense costs to which this Policy applies shall not reduce the limits of liability stated in A. and B.
   above, except to the extent costs covered under the Followed Policy reduce the limits of liability of
   the Followed Policy.




TS EXS 0001 CW 03 10                                                                      Page 1 of 15
          Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 5 of 34

                                                                                                   Harborside Financial
                                                                                                Center Plaza Five, Suite
                                                                                             2900 Jersey City, NJ 07311
                                                                                                     Tel: 201 743 7700
                                                                                                     Fax: 201 743 7701
                                                                                               www.torusinsurance.com

                              TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

SECTION III. - RETENTION

A. The Limits of Liability stated in Item 5. of the Declarations of this Policy apply in excess of:

    1. The total of the limits of liability of the Underlying Policies applicable on a per occurrence, per
       claim or per loss basis, but in no event in an amount less than the total of the per occurrence, per
       claim or per loss limits of liability of the Underlying Excess Policies stated in Item 6 of the
       Declarations of this Policy;

    2. The total of the limits of liability of the Underlying Policies applicable on an aggregate basis,
       where an amount is shown in the aggregate limit of liability of the Underlying Policies stated in
       Item 6 of the Declarations of this Policy, but in no event in any amount less than the aggregate
       limits of liability of the Underlying Excess Policies stated in Item 6. of the Declarations of this
       Policy;

    3. The self-insured retention under the Followed Policy, if any, where the aggregate limits of
       liability determined in 2. above, has been exhausted.

B. This Policy will not apply in excess of any reduced or exhausted limits of liability of the Underlying
   Policies to the extent that such reduction or exhaustion is caused by:

    1. Payment of amounts on account of occurrences or claims that are not covered under this Policy;

    2. Uncollectibility in whole or in part of the limits of liability of an Underlying Policy.

C. Notwithstanding B.1. above, defense costs incurred by the Underlying Policies shall not reduce the
   limits of liability of such Underlying Policies, except to the extent defense costs incurred by
   underlying insurance, including self-insured retentions, reduce the Insured’s retained limit of liability
   under the Followed Policy.


SECTION IV. - EXCLUSIONS

This Policy shall not apply to:

A. ASBESTOS

    Any bodily injury, property damage, personal injury, advertising injury, arising out of:

    1. The manufacture of, mining of, use of, sale of, installation of, removal of, distribution of or
       exposure to asbestos, asbestos products, asbestos fibers, asbestos dust or products or materials
       containing asbestos;

    2. Any obligation of the insured to indemnify any party because of damages arising out of the
       manufacture of, mining of, use of, sale of, installation of, removal of, distribution of or exposure to
       asbestos, asbestos products, asbestos fibers, asbestos dust or products or materials containing
       asbestos; or



TS EXS 0001 CW 03 10                                                                         Page 2 of 15
          Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 6 of 34

                                                                                                     Harborside Financial
                                                                                                  Center Plaza Five, Suite
                                                                                               2900 Jersey City, NJ 07311
                                                                                                       Tel: 201 743 7700
                                                                                                      Fax: 201 743 7701
                                                                                                www.torusinsurance.com

                              TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY


    3. Any obligation to defend any suit or claim against the insured that seeks damages if such suit or
       claim arises as the result of the manufacture of, mining of, use of, sale of, installation of,
       removal of, distribution of or exposure to asbestos, asbestos products, asbestos fibers,
       asbestos dust or products or materials containing asbestos.

B. EMPLOYMENT-RELATED PRACTICES LIABILITY
   Any liability, defense costs or damages which arise out of any:

    1.   Refusal to employ;

    2. Termination of employment;

    3. Coercion, demotion, evaluation, reassignment, discipline, defamation, harassment,
       humiliation, discrimination, or other employment-related practices, policies acts or omissions;

    4. Consequential bodily injury or personal injury as a result of 1. through 3. above; or

    5. Any liability arising from or in any way in connection with the actual, alleged, potential or
       attempted actions in the course of any employer-employee relationship.

    This exclusion applies whether the insured may be held liable as an employer or in another
    capacity and to any of your obligation to share damages with or to repay someone else who must
    pay damages because of the injury.

C. RADIOACTIVE MATTER

    Any liability arising out of any radioactive matter, whether or not naturally occurring.

D. KNOWN LOSS

    Any liability arising out of any claim or of any occurrence likely to give rise to a claim, of which a
    Responsible Insured was aware prior to the Inception Date set forth in Item 2. of the Declarations of
    this Policy, regardless of whether such Responsible Insured believed such claim or occurrence
    would involve this Policy.

    For the purposes of this Exclusion, the following definitions apply:

    Responsible Insured means an Executive Officer of the Insured, or any manager or equivalent
    level employee in the Insured’s Risk Management, Insurance or Law Department.

    Executive Officer means the Chairman of the Board, President, Chief Executive, Operating,
    Financial and Administrative Officers, Managing Directors, or any Executive or Senior Vice President
    of the Insured. Where such title is inapplicable, the equivalent level of personnel shall be substituted.




TS EXS 0001 CW 03 10                                                                           Page 3 of 15
          Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 7 of 34

                                                                                                 Harborside Financial
                                                                                              Center Plaza Five, Suite
                                                                                           2900 Jersey City, NJ 07311
                                                                                                   Tel: 201 743 7700
                                                                                                  Fax: 201 743 7701
                                                                                            www.torusinsurance.com

                                TORUS SPECIALTY INSURANCE CO.

                FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY


E. EXPECTED OR INTENDED

    Any liability expected or intended from the standpoint of the insured. This exclusion does not apply to
    bodily injury resulting from the use of reasonable force to protect persons or property.

F. ADVERTISING INJURY

    Any liability arising out of:

    1. A breach of contract, except an implied contract to use another’s advertising idea in the course
       of advertising your goods, products or services;

    2.   The failure of goods, products or services to conform with any statement of quality or
         performance made in the course of advertising your goods, products or services; or

    3. The wrong description of the price of goods, products or services stated in the course of
       advertising your goods, products or services.

G. WORKERS COMPENSATION

    Any obligation of the insured under a workers compensation, disability benefits or unemployment
    compensation law or any similar law.


H. POLLUTION LIABILITY

    1. Any liability arising out of the actual, alleged or threatened discharge, dispersal, seepage,
       migration, release or escape of pollutants:

         a. At or from any premises, site or location which is or was at any time owned or occupied by, or
            rented or loaned to, any insured;

         b.   At or from any premises, site or location which is or was at any time used by or for any
              insured or others for the handling, storage, disposal, processing or treatment of waste;

         c. Which are or were at any time transported, handled, stored, treated, disposed of, or
            processed as waste by or for any insured or any person or organization for whom you may
            be legally responsible;

         d. At or from any premises, site or location on which any insured or any contractors
            or subcontractors working directly or indirectly on any insured’s behalf are
            performing operations:

              1) If the pollutants are brought on or to the premises, site or location in connection with such
                 operations by such insured, contractor or subcontractor; or




TS EXS 0001 CW 03 10                                                                       Page 4 of 15
          Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 8 of 34

                                                                                                 Harborside Financial
                                                                                              Center Plaza Five, Suite
                                                                                           2900 Jersey City, NJ 07311
                                                                                                   Tel: 201 743 7700
                                                                                                  Fax: 201 743 7701
                                                                                            www.torusinsurance.com

                              TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

             2) If the operations are to test for, monitor, clean up, remove, contain, treat, detoxify or
                neutralize, or in any way respond to, or assess the effects of, pollutants;

        e. If the bodily injury or property damage is included within the products-completed operations
           hazard;

        f.   That are, or that are contained in any property that is:

             1) Being transported or towed by, or handled for movement into, onto or from, the
                covered auto;

             2) Otherwise in the course of transit by or on behalf of the insured; or

             3) Being stored, disposed of, treated or processed in or upon the covered auto.

        g. Before the pollutants or any property in which the pollutants are contained are moved
           from the place where they are accepted by the insured for movement into or onto the
           covered auto; or

        h. After the pollutants or any property in which the pollutants are contained are moved from the
           covered auto to the place where they are finally delivered, disposed of or abandoned by the
           insured.

    2. Pollution cost or expense.


I. PROPERTY DAMAGE

    1. Property damage to:

        a. Property you own, rent or occupy, including any costs or expenses incurred by you, or
           any other person, organization or entity, for repair, replacement, enhancement,
           restoration or maintenance of such property for any reason, including prevention of injury
           to a person or damage to another’s property;

        b. Premises you sell, give away or abandon, if the property damage arises out of any part of
           those premises;

        c. Property loaned to you;

        d. Personal property in the care, custody or control of the insured;

        e. That particular part of real property on which you or any contractors or subcontractors
           directly or indirectly on your behalf are performing operations, if the property damage arises
           out of those operations; or

        f.   That particular part of any property that must be restored, repaired or replaced because your
             work was incorrectly performed on it.


TS EXS 0001 CW 03 10                                                                       Page 5 of 15
          Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 9 of 34

                                                                                                Harborside Financial
                                                                                             Center Plaza Five, Suite
                                                                                          2900 Jersey City, NJ 07311
                                                                                                  Tel: 201 743 7700
                                                                                                  Fax: 201 743 7701
                                                                                            www.torusinsurance.com

                              TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY


    2. Sub-paragraphs a., c. and d. of this exclusion do not apply to property damage (other than
       damage by fire) to premises, including the contents of such premises, rented to you for a period
       of 7 or fewer consecutive days.

    3. Sub-paragraph b. of this exclusion does not apply if the premises are your work and were never
       occupied, rented or held for rental by you.

    4. Sub-paragraphs c., d., e. and f. of this exclusion do not apply to liability assumed under a
       sidetrack agreement.

    5. Sub-paragraph f. of this exclusion does not apply to property damage included in the
       products-completed operations hazard.

J. PROPERTY DAMAGE TO YOUR PRODUCT

    Property damage to your product arising out of it or any part of it.

K. PROPERTY DAMAGE TO YOUR WORK

    Property damage to your work arising out of it or any part of it and included in the products-completed
    operations hazard. This exclusion does not apply if the damaged work or the work out of which the
    damage arises was performed on your behalf by a subcontractor.

L. PROPERTY DAMAGE TO IMPAIRED PROPERTY

    Property damage to impaired property or property that has not been physically injured, arising out of:

    1. A defect, deficiency, inadequacy or dangerous conditions in your product or your work; or

    2. A delay or failure by you or anyone acting on your behalf to perform a contract or agreement
       in accordance with its terms.

    This exclusion does not apply to the loss of use of tangible property arising out of sudden and
    accidental physical injury to your product or your work after it has been put to its intended use.


M. PRODUCT RECALL

    Damages claimed for any loss, cost or expense incurred by you or others for the loss of use,
    withdrawal, recall, inspection, repair, replacement, adjustment, removal or disposal of:

    1. Your product;

    2. Your work; or

    3. Impaired property;




TS EXS 0001 CW 03 10                                                                      Page 6 of 15
         Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 10 of 34

                                                                                                   Harborside Financial
                                                                                                Center Plaza Five, Suite
                                                                                             2900 Jersey City, NJ 07311
                                                                                                     Tel: 201 743 7700
                                                                                                    Fax: 201 743 7701
                                                                                              www.torusinsurance.com

                              TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

    if such product, work or property is withdrawn or recalled from the market or from use by any person
    or organization because of a known or suspected defect, deficiency, inadequacy or dangerous
    condition in it.



N. AIRCRAFT

    Any bodily injury or property damage included within the products-completed operations hazard and
    arising out of any aircraft product or the grounding of any aircraft.

O. WAR

    Bodily injury, personal injury or property damage that results from, or any condition that is incidental
    to, any of the following: (a) war, whether or not declared; (b) civil war; (c) insurrection; (d) rebellion;
    (e) revolution; (f) warlike operations.

P. FUNGI OR BACTERIA

    1. Bodily injury, property damage, personal injury or advertising injury which would not have
       occurred, in whole or in part, but for the actual, alleged or threatened inhalation of, ingestion of,
       contact with, exposure to, existence of, or presence of, any fungi or bacteria on or within a
       building or structure, including its contents, regardless of whether any other cause, event,
       material or product contributed concurrently or in any sequence to such injury or damage; or

    2. Any loss, cost or expenses arising out of the testing for, monitoring, cleaning up, removing,
       containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way respo
       nding to, or assessing the effect of, fungi or bacteria, by you or any other person or entity.

    This exclusion does not apply to any fungi or bacteria that are, are on, or are contained in, a food
    product intended for consumption.

    As used in this exclusion, fungi means any type or form of fungus, including mold or mildew and any
    mycotoxins, spores, scents or byproducts produced or released by fungi.


Q. UNINSURED/UNDERINSURED MOTORIST

    Any liability imposed on the insured, or the insured’s insurer, under any of the following laws:

    1. Uninsured motorists;

    2. Underinsured motorists;

    3. Auto no-fault laws or other first party personal injury laws; or

    4. Medical expense benefits and income loss benefits laws of any applicable state or jurisdiction.




TS EXS 0001 CW 03 10                                                                         Page 7 of 15
         Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 11 of 34

                                                                                                Harborside Financial
                                                                                             Center Plaza Five, Suite
                                                                                          2900 Jersey City, NJ 07311
                                                                                                  Tel: 201 743 7700
                                                                                                 Fax: 201 743 7701
                                                                                           www.torusinsurance.com

                              TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY




R. CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

     With respect to any one or more certified acts of terrorism, we will not pay any amounts for which
     we are not responsible under the terms of the federal Terrorism Risk Insurance Act of 2002 (including
     subsequent acts of Congress pursuant to the Act) due to the application of any clause which results
     in a cap on our liability for payments for terrorism losses.

     Certified act of terrorism means an act that is certified by the Secretary of the Treasury, in
     concurrence with the Secretary of State and the Attorney General of the United States, to be an act of
     terrorism pursuant to the federal Terrorism Risk Insurance Act of 2002 as amended and extended by
     the Terrorism Risk Insurance Program Reauthorization Act of 2007. The federal Terrorism Risk
     Insurance Act of 2002 as amended and extended by the Terrorism Risk Insurance Program
     Reauthorization Act of 2007 sets forth the following criteria for a certified act of terrorism:

     1. The act resulted in aggregate losses in excess of $ 100 million; and


     2. The act is a violent act or an act that is dangerous to human life, property or infrastructure and is
        committed by an individual or individuals acting part of an effort to coerce the civilian population
        of the United States or to influence the policy or affect the conduct of the United States
        Government by coercion.

S. LIMITED TERRORISM EXCLUSION (OTHER THAN CERTIFIED ACTS)

     Damages arising, directly or indirectly, out of any act of terrorism other than a certified act
     of terrorism.


T.   PUNITIVE DAMAGES RELATED TO A CERTIFIED ACT OF TERRORISM

     Damages arising, directly or indirectly, out of a certified act of terrorism that are awarded as
     punitive damages.

U. SILICA

     1. Any loss, claim or occurrence, whether for bodily injury, property damage, personal injury or
        advertising injury arising out of or in any way related to the actual, alleged or threatened
        discharge, dispersal, emission, release, escape, handling, contact with, exposure to or inhalation,
        ingestion or respiration of silica or products or substances containing silica or silicon dioxide in
        any form including, but not limited to, silica dust, sand or otherwise, or work involving the use of




TS EXS 0001 CW 03 10                                                                      Page 8 of 15
         Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 12 of 34

                                                                                                   Harborside Financial
                                                                                                Center Plaza Five, Suite
                                                                                             2900 Jersey City, NJ 07311
                                                                                                     Tel: 201 743 7700
                                                                                                    Fax: 201 743 7701
                                                                                              www.torusinsurance.com

                              TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

        or handling of silica or silicon dioxide in any form, even if other causes are alleged to contribute to
        or aggravate such loss, claim or occurrence.

    2. This insurance also does not apply to any loss, claim or occurrence arising from or related to:

        a. Any supervision, instruction, recommendations, warnings or advice given or which should
           have been given in connection with the events described in Paragraph 1. above; and

        b. Any obligation to indemnify, defend, share damages with or repay someone else who must
           pay damages because of events described in Paragraph 1. above; and

        c. Any fines or penalties imposed because of events described in Paragraph 1. above.


V. LEAD

    Any liability arising out of the manufacture, distribution, sale, installation, removal, utilization,
    ingestion, or inhalation of, presence of or exposure as the case may be to lead or any material
    or product(s) containing lead.


W. INVERSE CONDEMNATION EXCLUSION

     Any liability arising out of, or in any way connected with, the principles of eminent domain,
    adverse possession, dedication by adverse use, condemnation proceedings, or inverse
    condemnation, by whatever name called, and whether such liability accrues directly against you or
    by virtue of any agreement entered by or on your behalf.

X. NANOTECHNOLOGY

    1. Any liability related to the actual, alleged, or threatened presence of or exposure to nanotubes or
       nanotechnology in any form, or to harmful substances emanating from nanotubes or
       nanotechnology. This includes the use of, consumption of, ingestion of, inhalation of, absorption
       of, contact with, existence of, presence of, proliferation of, discharge of, dispersal of, seepage of,
       migration of, release of, escape of; or exposure to nanotubes or nanotechnology. Such injury
       from or exposure to nanotubes or nanotechnology also includes, but is not limited to:
        a. The existence, storage, handling or transportation of nanotubes or nanotechnology;
        b. The removal, abatement or containment of nanotubes or nanotechnology from
           any structures, materials, goods, products, or manufacturing process;
        c. The disposal of nanotubes or nanotechnology;
        d. Any structures, manufacturing processes, or products containing nanotubes
           or nanotechnology;
        e. Any obligation to share damages with or repay someone else who must pay
           damages because of such injury or damage;




TS EXS 0001 CW 03 10                                                                         Page 9 of 15
         Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 13 of 34

                                                                                                  Harborside Financial
                                                                                               Center Plaza Five, Suite
                                                                                            2900 Jersey City, NJ 07311
                                                                                                    Tel: 201 743 7700
                                                                                                   Fax: 201 743 7701
                                                                                             www.torusinsurance.com

                                 TORUS SPECIALTY INSURANCE CO.

                  FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

         f. Any product manufactured, sold, handled, or distributed by you or on your behalf which
            contains nanotubes or nanotechnology; or
         h. Any supervision, instructions, recommendations, warranties (express or implied), warnings
            or advice given or which should have been given.

    2.    Any loss, cost or expense including, but not limited to, payment for investigations or defense,
         fines, penalties, interest and other costs or expenses, arising out of any:
         a. Claim, suit, demand, judgment, obligation, order, request, settlement, or statutory or
            regulatory requirement that you or any other person or entity test for, monitor, clean up,
            remove, contain, mitigate, treat, neutralize, remediate, or dispose of, or in any way
            respond to, or assess the actual or alleged effects of nanotubes or nanotechnology; or
         b. Claim, suit, demand, judgment, obligation, request, or settlement due to any actual, alleged,
            or threatened injury or damage from nanotubes or nanotechnology or testing for,
            monitoring, cleaning up, removing, containing, mitigating, treating, neutralizing, remediating,
            or disposing of, or in any way responding to or assessing the actual or alleged effects of,
            nanotubes or nanotechnology by any insured or by any other person or entity; or
         c. Claim, suit, demand, judgment, obligation, or request to investigate which would not
            have occurred; in whole or in part, but for the actual or alleged presence of or exposure
            to nanotubes or nanotechnology;

              This exclusion applies regardless of who produced, installed, used, owned, sold, distributed,
              handled, stored or controlled the nanotubes or nanotechnology.
    With respect to this exclusion, the following definitions apply:
    1. Nanotubes means hollow cylinders of carbon atoms or carbon fibers or any type or form of
       nanotechnology which contain remarkable strength and electrical properties used in any
       products, goods, or materials.
    2. Nanotechnology means engineering at a molecular or atomic level.

Y. NUCLEAR

    Bodily injury or property damage:

    1. a. With respect to which an insured under the Policy is also an insured under a nuclear energy
           liability Policy issued by Nuclear Energy Insurance Association, Mutual Atomic Energy
           Liability Underwriters, Nuclear Insurance Association of Canada or any of their successors,
           or would be an insured under any such Policy but for its termination upon exhaustion of its
           limit of liability; or

         b. Resulting from the hazardous properties of nuclear material and with respect to which a)
            any person or organization is required to maintain financial protection pursuant to the Atomic
            Energy Act of 1954, or any law amendatory thereof, or b) the insured is, or had this Policy not
            been issued would be, entitled to indemnity from the United states of America, or any agency
            thereof, under any agreement entered into by the United States of America, or any agency
            thereof, with any person or organization.



TS EXS 0001 CW 03 10                                                                       Page 10 of 15
         Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 14 of 34

                                                                                                Harborside Financial
                                                                                             Center Plaza Five, Suite
                                                                                          2900 Jersey City, NJ 07311
                                                                                                  Tel: 201 743 7700
                                                                                                 Fax: 201 743 7701
                                                                                           www.torusinsurance.com

                             TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY


    2. Bodily injury or property damage resulting from the hazardous properties of nuclear
       material, if:

        a. The nuclear material a) is at any nuclear facility owned by, or operated by or on behalf
           of, an insured or b) has been discharged or dispersed therefrom;

        b. The nuclear material is contained in spent fuel or waste at any time possessed, handled,
           used, processed, stored, transported or disposed of by or on behalf of an insured; or

        c. The bodily injury or property damage arises out of the furnishing by an insured of services,
           materials, parts or equipment in connection with the planning, construction, maintenance,
           operation or use of any nuclear facility, but if such facility is located within the United States
           of America, its territories or possessions or Canada, this Sub-paragraph c. applies only to
           property damage to such nuclear facility and any property thereat.

    3. As used in this Exclusion Y.:

        a. Hazardous properties include radioactive, toxic or explosive properties;

        b. Nuclear material means source material, special nuclear material or by-product
           material;

        c. Source material, special nuclear material, and by-product material have the meanings
           given them in the Atomic Energy Act of 1954 or in any law amendatory thereof;

        d. Spent fuel means any fuel element or fuel component, solid or liquid, which has been
           used or exposed to radiation in a nuclear reactor;

        e. Waste means any waste material (a) containing by-product material other than the tailings
           or wastes produced by the extraction or concentration of uranium or thorium from any ore
           processed primarily for its source material content, and (b) resulting from the operation by
           any person or organization of any nuclear facility included under the first two paragraphs
           of the definition of nuclear facility.

        f.   Nuclear facility means:

             1) Any nuclear reactor;

             2) Any equipment or device designed or used for:

                 a) Separating the isotopes of uranium or plutonium; or

                 b) Processing or utilizing spent fuel, or

                 c) Handling, processing or packaging waste;




TS EXS 0001 CW 03 10                                                                     Page 11 of 15
         Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 15 of 34

                                                                                                     Harborside Financial
                                                                                                  Center Plaza Five, Suite
                                                                                               2900 Jersey City, NJ 07311
                                                                                                       Tel: 201 743 7700
                                                                                                      Fax: 201 743 7701
                                                                                                www.torusinsurance.com

                               TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

             3) Any equipment or device used for the processing, fabricating or allying of special
                nuclear material if at any time the total amount of such material in the custody of the
                insured at the premises where such equipment or device is located consists of or
                contains more than 25 grams of plutonium or uranium 233 or any combination thereof,
                or more than 250 grams of uranium 235; or

             4) Any structure, basin, excavation, premises or place prepared or used for the storage
                or disposal of waste;

             and includes the site on which any of the foregoing is located, all operations conducted
             on such site and all premises used for such operations;

         g. Nuclear reactor means any apparatus designed or used to sustain nuclear fission in a self-
            supporting chain reaction or to contain a critical mass of fissionable material;

         h. Property damage includes all forms of radioactive contamination of property.

SECTION V. - DEFINITIONS

The following Definitions apply to this Policy:

A. Followed Policy means the policy listed in Item 7. of the Declarations of this Policy.

B. Underlying Policies means those policies that are scheduled in the Schedule of Underlying Excess
   Policies in Item 6. of the Declarations of this Policy and any other applicable underlying insurance,
   including any self-insured retentions.

SECTION VI. - CONDITIONS

A. CANCELLATION CLAUSE

    1. This Policy may be canceled by the first Named Insured listed in Item 1. of the Declarations of
       this Policy by mailing or delivering to the Insurer at the address set forth in Item 9(b) of the
       Declarations advance written notice of cancellation. This Policy may be canceled by or on behalf
       of the Insurer by delivering to the first Named Insured or by mailing to the first Named Insured, by
       registered, certified, or other first class mail, at the first Named Insured's address set forth in Item
       1. of the Declarations, written notice stating when thereafter, not less than fifteen (15) days in the
       event any premium is not paid when due, and not less than sixty (60) days in all other cases,
       cancellation shall be effective. Proof of mailing of such notice as aforesaid shall be sufficient proof
       of notice. It is agreed that the first Named Insured shall act on behalf of all Insureds with respect
       to giving and receiving notice of cancellation. The Policy Period terminates at the date and hour
       specified in such notice, but in case of notice of cancellation by the first Named Insured, in no
       event prior to the date such notice is received by the Insurer.

    2.   If this Policy shall be canceled by the first Named Insured, the Insurer shall return ninety percent (90%)
         of the unearned portion of the premium calculated on a pro rata basis unless there is a Minimum
         Earned Premium set forth in Item 8 (b) of the Declarations, in which case the Insurer will



TS EXS 0001 CW 03 10                                                                         Page 12 of 15
         Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 16 of 34

                                                                                                   Harborside Financial
                                                                                                Center Plaza Five, Suite
                                                                                             2900 Jersey City, NJ 07311
                                                                                                     Tel: 201 743 7700
                                                                                                    Fax: 201 743 7701
                                                                                              www.torusinsurance.com

                               TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

         retain the Minimum Earned Premium and return the difference, if any, between the Minimum
         Earned Premium and the unearned portion of the premium calculated on a pro rata basis.

     3. If this Policy shall be canceled by the Insurer, the Insurer shall return to the first Named Insured
        the unearned portion of the premium calculated on a pro rata basis.

     4. Payment or tender of any unearned premium by the Insurer shall not be a condition precedent to
        the effectiveness of cancellation but such payment shall be made as soon as practicable.

B.   ASSISTANCE AND COOPERATION

     1. The Insurer shall have the right but not the duty to assume charge of the defense or settlement of
        any claim or suit against the Insured to which this Policy may apply upon exhaustion of the
        applicable limits of liability of the Underlying Policies. If the Insurer has exercised such right, it
        may withdraw from the defense and tender the defense to the Insured upon exhaustion of the
        applicable limits of liability under this Policy. If the Insurer does not exercise the right to assume
        charge of such defense or settlement, or if the applicable limits of the Underlying Policies are
        not exhausted, the Insurer shall have the right and shall be given the opportunity to associate
        effectively with the Insured or the Underlying Insurer or both, in the defense and control of any
        claim or suit likely to involve this Policy. In such events, the Insured, the Underlying Insurer and
        the Insurer shall cooperate in the defense of such claim or suit.

     2. The Insured shall not, except at its own expense, settle any claim or suit or incur any defense
        costs for an amount to which this Policy applies without the Insurer’s written consent.

C.   CHANGES IN FOLLOWED POLICIES

     If during the Policy Period of this Policy, the terms, conditions, exclusions or limitations of the
     Followed Policy are changed in any manner from those in effect on the inception date of this Policy,
     the Insured shall as a condition precedent to its rights under this Policy give to the Insurer as soon as
     practicable written notice of the full particulars thereof. This Policy shall become subject to any such
     changes upon the effective date of the changes in the Followed Policy, but only upon the condition
     that the Insurer agrees to follow such changes in writing and the Insured agrees to any additional
     premium or amendment of the provisions of this Policy required by the Insurer relating to such
     changes. Further, such change in coverage is conditioned upon the Insured’s payment when due of
     any such additional premium required by the Insurer relating to such changes.

D. MAINTENANCE OF UNDERLYING INSURANCE

     While this Policy is in effect, the Insured agrees to maintain the Underlying Policies in full force. The
     Insured’s failure, or the failure of others, to comply with this Condition will not invalidate this Policy,
     but in the event of such failure, the Insurer will only be liable to the same extent as if there had been
     compliance.




TS EXS 0001 CW 03 10                                                                        Page 13 of 15
         Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 17 of 34

                                                                                                   Harborside Financial
                                                                                                Center Plaza Five, Suite
                                                                                             2900 Jersey City, NJ 07311
                                                                                                     Tel: 201 743 7700
                                                                                                    Fax: 201 743 7701
                                                                                              www.torusinsurance.com

                              TORUS SPECIALTY INSURANCE CO.

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

E. PAYMENT OF PREMIUM

    The first Named Insured listed in Item 1 of the Declarations of this Policy shall be responsible for and
    act on behalf of all Insureds with respect to the payment of any premiums due under this Policy.



F. REQUIRED NOTICES TO INSURER BY INSURED

    1. Notice of Occurrence, Offense, Claim or Loss

        a. The Insured shall, as a condition precedent to the obligations of the Insurer under this Policy,
           give written notice as soon as practicable to the Insurer of any occurrence, offense, claim or
           suit likely to involve this Policy.

        b. Without limiting the requirements of paragraph a. above, the Named Insured shall separately,
           and as soon as practicable, give written notice to the Insurer when a payment is made or
           reserve established for any occurrence, offense, claim or suit which has brought the total of
           all payments and reserves by the Insured, or Underlying Insurers to a level of twenty-five
           percent (25%) or more of the Underlying Aggregate Limit.

    2. Notice Regarding Underlying Insurance

        The Insured shall, as a condition precedent to the obligations of the Insurer under this Policy, give
        written notice to the Insurer of the following events as soon as practicable but in no event later
        than thirty (30) days after an Insured has become aware of the event:

        a. Any Underlying Policy being cancelled or non-renewed or otherwise ceasing to be in effect
           or being uncollectible in part or in whole; or

        b. Any underlying insurer being subject to a receivership, liquidation, dissolution, rehabilitation
           or any similar proceeding or being taken over by any regulatory authority.

    3. Notice Regarding Material Change

        The Insured shall, as a condition precedent to the obligations of the Insurer under this Policy, give
        written notice to the Insurer of the following events as soon as practicable but in no event later
        than thirty (30) days after an Insured has become aware of the event: that the Named Insured is
        consolidating with or merging with or into, or transferring all or substantially all of its assets to, or
        acquiring or being acquired by any natural person or entity or group of natural persons and/or
        entities acting in concert.

    With respect to the Notice required in Paragraphs 1., 2. and 3. of this Condition F., notice to an
    Underlying Insurer shall not constitute notice to the Insurer of this policy. Notice under this Policy shall
    be given to the Insurer at the appropriate address set forth in Item 9. of the Declarations of this Policy.




TS EXS 0001 CW 03 10                                                                        Page 14 of 15
         Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 18 of 34

                                                                                                    Harborside Financial
                                                                                                 Center Plaza Five, Suite
                                                                                              2900 Jersey City, NJ 07311
                                                                                                      Tel: 201 743 7700
                                                                                                     Fax: 201 743 7701
                                                                                               www.torusinsurance.com

                               TORUS SPECIALTY INSURANCE CO.

                FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

G. RESTRICTIVE AS UNDERLYING

     Notwithstanding any provision to the contrary in this Policy, including, without limitation, the
     Coverage provisions in Section I of this Policy, if any Underlying Policy with limits in excess of the
     Followed Policy but underlying to this Policy (the “Intervening Policy”) contains warranties, terms,
     conditions, exclusions or limitations more restrictive than the Followed Policy, whether on the
     effective date of this Policy or at any time during the Policy Period of this Policy, then this Policy shall
     be deemed to follow those more restrictive warranties, terms, conditions, exclusions or limitations of
     the Intervening Policy.


H. UNIMPAIRED UNDERLYING LIMITS

     The Insured warrants that the aggregate limits of the Underlying Policies, as shown in the Schedule
     of Underlying Insurance, shall be unimpaired as of the effective date of this Policy. In the event such
     underlying aggregate limits are impaired as of the effective date of this Policy, this Policy shall apply
     as if such aggregate limits were unimpaired. In the event of non-concurrent policy periods between
     this Policy and Underlying Policies, only occurrences, claims, or losses that would be covered
     during the policy period of this Policy shall be considered in determining the extent of any erosion or
     exhaustion of the underlying aggregate limits, and the Insured shall retain liability for any resulting
     gap in coverage.

I.   SERVICE OF SUIT

     Pursuant to any statute of any state, territory or District of the United States which makes provision
     therefore, the Insurer hereby designate the Superintendent, Commissioner or Director of Insurance
     or other officer specified for that purpose in the statute, or his successor or successors in office, as its
     true and lawful attorney upon whom may be served any lawful process in any action, suit or
     proceeding instituted by or on behalf of the insured or any beneficiary hereunder, arising out of this
     Policy.

IN WITNESS WHEREOF, the Insurer has caused this Policy to be signed by its Authorized Representative
and countersigned on the Declarations Page by a dully authorized agent of the Insurer.




President                                                    Secretary




TS EXS 0001 CW 03 10                                                                         Page 15 of 15
   Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 19 of 34



Named Insured:                Addison Hasid VI, LLC
Policy No:                    85310U160ALI
Endorsement No:               1
Endorsement Effective Date:   10/04/2016


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

                       SCHEDULE OF ENDORSEMENTS


FORM NO.:                                 ENDORSEMENT NAME:

SSS0001                                   INSURANCE COMPANY NAME CHANGE
                                          ENDORSEMENT
TSEXS0197CW                               AUTO COVERAGE - EXCLUSION OF
                                          TERRORISM
TSEXS0216CW                               CRISIS RESPONSE ENDORSEMENT
TSML0002CW                                DISCLOSURE PURSUANT TO TERRORISM
                                          RISK INSURANCE ACT
TSEXS0200CW                               EXCLUSION OF OTHER ACTS OF TERRORISM
                                          COMMITTED OUTSIDE THE UNITED STATES;
                                          CAP ON LOSSES FROM CERTIFIED ACTS OF
                                          TERRORISM
TSEXS0169CW                               GENERAL ENDORSEMENT
TSEXS0101CW                               POLLUTION EXCLUSION (WITH HOSTILE FIRE
                                          EXCEPTION)




TS EXS 0004 CW 03 10                                                   Page 1 of 1
       Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 20 of 34




Named Insured:         Addison Hasid VI, LLC                  Policy No:     85310U160ALI




    INSURANCE COMPANY NAME CHANGE ENDORSEMENT


Torus Specialty Insurance Company has changed its name to StarStone Specialty Insurance
Company. This endorsement is attached to and forms a part of your policy.
This endorsement modifies your policy such that all references in your policy to “Torus Specialty
Insurance Company” are hereby changed to “StarStone Specialty Insurance Company”.


ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS REMAIN UNCHANGED.




                        StarStone Specialty Insurance Company
                     Harborside Financial Center, Plaza 5, Suite 2600
                                  Jersey City, NJ 07311
                                      888-220-8477
                                   www.starstone.com




      President                                                  Secretary



SSS 00 01 12 15                                                                        Page 1 of 1
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 21 of 34



Named Insured:                  Addison Hasid VI, LLC
Policy No:                      85310U160ALI
Endorsement No:                 3
Endorsement Effective Date:     10/04/2016

               FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

                    SCHEDULE OF UNDERLYING INSURANCE
COVERAGE               INSURER                          APPLICABLE LIMITS
                       POLICY PERIOD
                       POLICY NUMBER

COMMERCIAL             Arch Speciality Insurance        $1,000,000
                       Company
GENERAL                08/30/2016 - 08/30/2017          EACH OCCURRENCE
LIABILITY              AGL0041008-00                    $2,000,000
COVERAGES                                               OTHER AGGREGATE
A AND B                                                 $1,000,000
                                                        PRODUCTS COMPLETED
                                                        OPERATIONS AGGREGATE
                                                        $1,000,000
                                                        PERSONAL AND
                                                        ADVERTISING INJURY

[ ] GENERAL AGGREGATE APPLIES PER LOCATION
[ ] GENERAL AGGREGATE APPLIES PER PROJECT




*The above Schedule applies to any renewals or replacements thereof




TS EXS 0003 CW 03 10                                                        Page 1 of 2
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 22 of 34



Named Insured:                   Addison Hasid VI, LLC
Policy No:                       85310U160ALI
Endorsement No:                  4
Endorsement Effective Date:      10/04/2016


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

                AUTO COVERAGE – EXCLUSION OF TERRORISM

The Policy is amended as follows:

Any endorsement addressing acts of terrorism (however defined) in any Followed Policy does
not apply to this excess insurance.


A. The provisions of this endorsement:
   1. Apply only to liability, damage, loss, cost or expense arising out of the ownership,
      maintenance or use of any auto that is a covered auto under this Policy; and
   2. Supersede the provisions of any other endorsement addressing terrorism attached to this
      Policy only with respect to liability, damage, loss, cost or expense arising out of the
      ownership, maintenance or use of any auto that is a covered auto.


B. The following definition is added and applies under this endorsement wherever the term
   terrorism is in bold text:
   1. Terrorism means activities against persons, organizations or property of any nature:
      a. That involve the following or preparation for the following:
        (1) Use or threat of force or violence; or
        (2) Commission or threat of a dangerous act; or
        (3) Commission or threat of an act that interferes with or disrupts an electronic,
            communication, information, or mechanical system; and
      b. When one or both of the following applies:
        (1) The effect is to intimidate or coerce a government or the civilian population or any
            segment thereof, or to disrupt any segment of the economy; or
         (2) It appears that the intent is to intimidate or coerce a government, or to further
             political, ideological, religious, social or economic objectives or to express (or
             express opposition to) a philosophy or ideology.


C. The following exclusion is added:
   EXCLUSION OF TERRORISM
   We will not pay for liability, damage, loss, cost or expense caused directly or indirectly by
   Terrorism, including action in hindering or defending against an actual or expected incident of
   Terrorism. Any liability, damage, loss, cost or expense is excluded regardless of any other
   cause or event that contributes concurrently or in any sequence to such injury or damage. But
   this exclusion applies only when one or more of the following are attributed to an
   incident of Terrorism:




TS EXS 0197 CW 03 10                                                                  Page 1 of 2
   Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 23 of 34



  1. The Terrorism is carried out by means of the dispersal or application of radioactive
     material, or through the use of a nuclear weapon or device that involves or produces a
     nuclear reaction, nuclear radiation or radioactive contamination; or
  2. Radioactive material is released, and it appears that one purpose of the Terrorism was to
     release such material; or
  3. The Terrorism is carried out by means of the dispersal or application of pathogenic or
     poisonous biological or chemical materials; or
  4. Pathogenic or poisonous biological or chemical materials are released, and it appears that
     one purpose of the Terrorism was to release such materials; or
  5. The total of insured damage to all types of property exceeds $25,000,000. In determining
     whether the $25,000,000 threshold is exceeded, we will include all insured damage
     sustained by property of all persons and entities affected by the Terrorism and business
     interruption losses sustained by owners or occupants of the damaged property. For the
     purpose of this provision, insured damage means damage that is covered by any
     insurance plus damage that would be covered by any insurance but for the application of
     any terrorism exclusions; or
  6. Fifty or more persons sustain death or serious physical injury. For the purposes of this
     provision, serious physical injury means:
      a. Physical injury that involves a substantial risk of death; or
      b. Protracted and obvious physical disfigurement; or
      c. Protracted loss of or impairment of the function of a bodily member or organ.
  Multiple incidents of Terrorism which occur within a 72-hour period and appear to be carried
  out in concert or to have a related purpose or common leadership will be deemed to be one
  incident, for the purpose of determining whether the thresholds in Paragraph C.5. or C.6. are
  exceeded.
  With respect to this Exclusion, Paragraphs C.5. and C.6. describe the threshold used to
  measure the magnitude of an incident of Terrorism and the circumstances in which the
  threshold will apply, for the purpose of determining whether this Exclusion will apply to that
  incident. When the Exclusion applies to an incident of Terrorism, there is no coverage under
  this Policy.
  In the event of any incident of Terrorism that is not subject to this Exclusion, coverage does
  not apply to any liability, damage, loss, cost or expense that is otherwise excluded under this
  Policy.




   ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS SHALL REMAIN THE SAME.




TS EXS 0197 CW 03 10                                                                 Page 2 of 2
        Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 24 of 34




     Named Insured:                    Addison Hasid VI, LLC
     Policy No:                        85310U160ALI
     Endorsement No:                   5
     Endorsement Effective Date:       10/04/2016


            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

                              CRISIS RESPONSE ENDORSEMENT
The Policy is amended as follows:

                                               SCHEDULE


     A.1.     Crisis Management         $100,000      Each Crisis Event
              Loss Limit:

     A.2.     Crisis Response Costs $100,000          Each Crisis Event
              Limit:

     A.3.     Crisis Response           $100,000      Annual Aggregate for Crisis Response
              Aggregate Limit:                        Costs and Crisis Management Loss
                                                      Combined


I.     CRISIS RESPONSE COVERAGE

       A. SECTION I – COVERAGES is amended to include the following:

             CRISIS RESPONSE COVERAGE

             1. We will reimburse you or pay on your behalf, at our sole discretion, reasonable and
                necessary crisis response costs and crisis management loss arising out of:
                a. bodily injury or property damage for which coverage is provided under this
                     Policy; or
                b. the actual or immediate threat of bodily injury or property damage for which
                     coverage would be provided under this Policy (hereinafter, item b. is referred to
                     as imminent injury),
                but only with respect to a crisis event to which insurance applies. The amount we
                will reimburse you or pay on your behalf for such crisis response costs and crisis
                management loss is limited as described in SECTION II. – CRISIS RESPONSE
                LIMITS OF INSURANCE.

             2. We will reimburse you or pay on your behalf crisis response costs and crisis
                management loss arising out of a crisis event only if:
                a. The bodily injury or property damage or imminent injury takes place in the
                   coverage territory;



TS EXS 0216 CW 11 10                                                                Page 1 of 4
     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 25 of 34



            b. The bodily injury or property damage or imminent injury commences during the
               Policy period;
            c. Such crisis response costs and crisis management loss did not arise out of
               any fact, circumstance, pre-existing condition, situation, bodily injury, property
               damage, or imminent injury that you, prior to the inception date of this Policy,
               knew, or reasonably should have known, could lead to, cause or result in such
               crisis response costs or crisis management loss, and
            d. Such crisis response costs or crisis management loss are incurred within
               thirty (30) days after the commencement date of the crisis event. The end of
               the Policy period will not cut short this thirty (30) day period.

    B. SECTION II. – LIMITS OF LIABILITY is amended to include the following:

        CRISIS RESPONSE LIMITS OF INSURANCE

        1. The Schedule above and the rules below establish the most we will reimburse or pay
           on your behalf for crisis response costs and crisis management loss regardless
           of the number of Insureds, crisis events or affected persons.

        2. The Crisis Response Aggregate Limit is the most we will reimburse or pay on your
           behalf for the sum of all crisis response costs or crisis management loss under
           this Endorsement.

        3. Subject to Paragraph 2. above, the Each Crisis Response Costs Limit is the most we
           will reimburse or pay on your behalf for all crisis response costs arising out of any
           one crisis event.

        4. Subject to Paragraph 2. above, the Crisis Management Loss Limit is the most we will
           reimburse or pay on your behalf for all crisis management loss arising out of one
           crisis event.

        5. The limits of insurance provided for crisis response costs and crisis management
           loss are included within and not in addition to the Limits of Insurance provided in the
           Declarations of this Policy.

        All crisis events or all related or interrelated crisis events will be deemed to be one
        crisis event.

    C. SECTION IV. – EXCLUSIONS is amended to include the following exclusion:

        This insurance does not apply to:

        NEWLY ACQUIRED OR MERGED ENTITIES
        Crisis response costs or crisis management loss resulting from bodily injury or
        property damage or imminent injury that occurred prior to the date you acquired or
        merged with any other entity.


    D. For the purposes of this endorsement, SECTION V. – DEFINITIONS is amended to
       include the following definitions:


TS EXS 0216 CW 11 10                                                                Page 2 of 4
     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 26 of 34



        1. Affected persons means those individuals who suffer direct bodily injury or
           property damage, or directly experience imminent injury, including such individuals
           immediate family members.

        2. Bodily injury means physical injury, sickness or disease sustained by a person,
           including death resulting from any of these at any time.

        3. Crisis event means a man-made emergency situation, including but not limited to,
           arson, a bombing, the taking of hostages, a mass shooting, terrorism (if covered
           under the Policy), intentional contamination of food, drink, or pharmaceuticals that
           results in covered bodily injury, property damage or imminent injury to multiple
           persons and significant adverse regional or national news media coverage.

        4. Crisis management firm means a public relations firm or crisis management firm,
           assigned or approved by us in writing that is hired by you to perform services of the
           type covered under crisis management loss in connection with a crisis event.

        5. Crisis management loss means reasonable and necessary fees and expenses
           incurred by a crisis management firm or your employees in providing public
           relations and media management services for the purpose of maintaining and
           restoring public confidence in you.         These expenses may include printing,
           advertising, or mailing of materials to manage reputational risk. This does not include
           the salaries of your employees.

        6. Crisis response costs means:
           a. Reasonable and necessary emergency transport expenses, emergency
               psychology expenses, funeral expenses, travel expenses and temporary living
               expenses incurred by you to provide relief or support to affected persons, and
           b. Expenses incurred by you to secure the scene of a crisis event.
           crisis response costs shall not include defense costs or crisis management loss.

        7. Defense costs means legal fees and expenses incurred by you for legal advice or
           services sought in anticipation of, or upon actual receipt of, a claim alleging liability
           and seeking damages for bodily injury, property damage or imminent injury.

        8. Emergency transport expenses means reasonable and necessary emergency
           transport expenses, occurring within 24 hours after a crisis event, to transport an
           affected person sustaining bodily injury in a crisis event to a medical treatment
           facility.

        9. Emergency psychology expenses means reasonable and necessary expenses for
           psychology or counseling services provided to affected persons and incurred within
           the first fourteen (14) days of a crisis event. This does not include the costs or
           expenses of any medications or hospitalizations. Such psychology or counseling
           services must be approved by the crisis management firm.




TS EXS 0216 CW 11 10                                                                Page 3 of 4
     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 27 of 34



    E. SECTION VI. – CONDITIONS is amended to include the following conditions:

        ANTI-STACKING PROVISION
        If the crisis response costs or crisis management loss provided under this
        Endorsement are also provided by any other insurance issued to you by us or any of our
        affiliated companies (whether or not such costs or loss are referred to using these same
        terms), the maximum limit of insurance under all insurance available shall not exceed the
        highest applicable limit of insurance available under any one Policy or Endorsement.
        This condition does not apply to any other insurance issued by us or any of our affiliated
        companies specifically intended to apply as excess insurance over this Endorsement.


        INSURED’S DUTIES IN THE EVENT OF A CRISIS EVENT
        1. You must see to it that we are notified by telephone within twenty-four (24) hours of a
           crisis event which may result in crisis management costs or crisis management
           loss. The call must be made to a crisis management firm.

        2. Thereafter you must provide written notice as soon as practicable. To the extent
           possible, this written notice should include:
           a. How, when and where the crisis event took place;
           b. The names and addresses of any affected parties and witnesses; and
           c. The nature and location of any injury or damage arising out of the crisis event.

        3. If reimbursement is sought directly by you, you must submit a claim for
           reimbursement of crisis response costs and crisis management loss within ninety
           (90) days after incurring such crisis response costs or crisis management loss.
           Such claim(s) must include invoices and receipts supporting such crisis response
           costs or crisis management loss for each and every expense in excess of fifty (50)
           dollars.

        4. Written notice and claim submission as required in Paragraphs 1. and 2. of this
           section, respectively, shall be mailed or delivered to:

                Torus U.S. Services
                Casualty Claim Department
                Harborside Financial Center
                Plaza Five, Suite 2900
                Jersey City, NJ 07311



    ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS SHALL REMAIN THE SAME.




TS EXS 0216 CW 11 10                                                                Page 4 of 4
     Includes copyrighted material of Insurance Services Office, Inc., with its permission.
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 28 of 34

THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
 DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
    DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY
                          COVERAGE UNDER THE POLICY.

 Named Insured:                 Addison Hasid VI, LLC
 Policy No:                     85310U160ALI
 Endorsement No:                6
 Endorsement Effective Date: 10/04/2016
 Following Form Excess Liability Insurance Policy



 Additional information, if any, concerning the terrorism premium:

 Information required to complete this Schedule, if not shown above, will be shown in the
 Declarations.


A. Disclosure Of Premium
   In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you
   with a notice disclosing the portion of your premium, if any, attributable to coverage for
   terrorist acts certified under the Terrorism Risk Insurance Act. The portion of your premium
   attributable to such coverage is shown in the Schedule of this endorsement or in the policy
   Declarations.
B. Disclosure Of Federal Participation In Payment Of Terrorism Losses
   The United States Government, Department of the Treasury, will pay a share of terrorism
   losses insured under the federal program. The federal share equals 85% of that portion of the
   amount of such insured losses that exceeds the applicable insurer retention. However, if
   aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk
   Insurance Act exceed $100 billion in a Program Year (January 1 through December 31), the
   Treasury shall not make any payment for any portion of the amount of such losses that
   exceeds $100 billion.
C. Cap On Insurer Participation In Payment Of Terrorism Losses
   If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk
   Insurance Act exceed $100 billion in a Program Year (January 1 through December 31) and
   we have met our insurer deductible under the Terrorism Risk Insurance Act, we shall not be
   liable for the payment of any portion of the amount of such losses that exceeds $100 billion,
   and in such case insured losses up to that amount are subject to pro rata allocation in
   accordance with procedures established by the Secretary of the Treasury.


    ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS SHALL REMAIN THE SAME.




TS ML 0002 CW 03 10                                                                   Page 1 of 1
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 29 of 34



Named Insured:                    Addison Hasid VI, LLC
Policy No:                        85310U160ALI
Endorsement No:                   7
Endorsement Effective Date:       10/04/2016


      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

EXCLUSION OF OTHER ACTS OF TERRORISM COMMITTED OUTSIDE THE
       UNITED STATES; CAP ON LOSSES FROM CERTIFIED ACTS OF
                            TERRORISM

The Policy is amended as follows:

Any endorsement addressing acts of terrorism (however defined) in any Followed Policy does
not apply to this excess insurance. The following provisions addressing acts of terrorism apply
with respect to this excess insurance:

SCHEDULE
 Certified Acts of Terrorism             $1,000,000
 Retained Amount


A. Coverage provided by this Policy for damages arising out of a Certified Act of Terrorism
   applies in excess of the Certified Acts of Terrorism Retained Amount described in Paragraph
   B. below.


B. SECTION II. – LIMITS OF LIABILITY, is amended to include the following:
   The Certified Acts of Terrorism Retained amount refers to the amount stated in the
   SCHEDULE of this endorsement. This amount may consist of a self-insured retention,
   Underlying Policies, or a combination thereof.
   The Certified Acts of Terrorism Retained Amount applies:
   1. Only to damages arising out of a Certified Act of Terrorism covered under this Policy:
      and
   2. Separately to each Certified Act of Terrorism.
   We will pay those sums covered under this Policy only after your Certified Acts of Terrorism
   Retained amount has been exhausted by means of payments for judgments or settlements.
   Defense expenses shall not erode the Certified Acts of Terrorism Retained Amount.

C. SECTION IV. – EXCLUSIONS, is amended to include the following exclusion:

   This Policy does not apply to any liability, damage, loss, cost or expense:

   TERRORISM
   Arising, directly or indirectly, out of an Other Act of Terrorism that is committed outside of
   the United States (including its territories and possessions and Puerto Rico), but within the
   coverage territory. However, this exclusion applies only when one or more of the following are
   attributed to such act:



TS EXS 0200 CW 03 10                                                                 Page 1 of 3
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 30 of 34



   1. The total of insured damage to all types of property exceeds $25,000,000 (valued in US
      dollars). In determining whether the $25,000,000 threshold is exceeded, we will include all
      insured damage sustained by property of all persons and entities affected by the terrorism
      and business interruption losses sustained by owners or occupants of the damaged
      property. For the purpose of this provision, insured damage means damage that is covered
      by any insurance plus damage that would be covered by any insurance but for the
      application of any terrorism exclusions; or
   2. Fifty or more persons sustain death or serious physical injury. For the purposes of this
      provision, serious physical injury means:
      a. Physical injury that involves a substantial risk of death; or
      b. Protracted and obvious physical disfigurement; or
      c. Protracted loss of or impairment of the function of a bodily member or organ; or
   3. The terrorism involves the use, release or escape of nuclear materials, or directly or
      indirectly results in nuclear reaction or radiation or radioactive contamination; or
   4. The terrorism is carried out by means of the dispersal or application of pathogenic or
      poisonous biological or chemical materials; or
   5. Pathogenic or poisonous biological or chemical materials are released, and it appears that
      one purpose of the terrorism was to release such materials.
   With respect to this exclusion, Paragraphs 1. and 2. describe the thresholds used to measure
   the magnitude of an incident of an Other Act of Terrorism and the circumstances in which
   the threshold will apply for the purpose of determining whether this exclusion will apply to that
   incident.


D. SECTION V. – DEFINITIONS, is amended to include the following definitions:
   1. Certified Act of Terrorism means an act that is certified by the Secretary of the Treasury,
      in concurrence with the Secretary of State and the Attorney General of the United States,
      to be an act of terrorism pursuant to the federal Terrorism Risk Insurance Act. The criteria
      contained in the Terrorism Risk Insurance Act for a Certified Act of Terrorism include the
      following:
      a. The act resulted in insured losses in excess of $5 million in the aggregate, attributable
         to all types of insurance subject to the Terrorism Risk Insurance Act;
      b. The act resulted in damage:
        (1) Within the United States (including its territories and possessions and Puerto Rico);
            or
         (2) Outside of the United States in the case of:
            (a) An air carrier (as defined in Section 40102 of title 49, United States Code) or
                United States flag vessel (or a vessel based principally in the United States, on
                which United States income tax is paid and whose insurance coverage is subject
                to regulation in the United States), regardless of where the loss occurs; or
            (b) The premises of any United States mission; and
      c. The act is a violent act or an act that is dangerous to human life, property or
         infrastructure and is committed by an individual or individuals as part of an effort to
         coerce the civilian population of the United States or to influence the policy or affect the
         conduct of the United States Government by coercion.
   2. Other Act of Terrorism means a violent act or an act that is dangerous to human life,
      property or infrastructure that is committed by an individual or individuals and that appears
      to be part of an effort to coerce a civilian population or to influence the policy or affect the
      conduct of any government by coercion, and the act is not a Certified Act of Terrorism.
      Multiple incidents of an Other Act of Terrorism which occur within a seventy-two hour
      period and appear to be carried out in concert or to have a related purpose or common
      leadership shall be considered to be one incident.



TS EXS 0200 CW 03 10                                                                     Page 2 of 3
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 31 of 34




E. In the event of an Other Act of Terrorism that is not subject to this exclusion, coverage does
   not apply to any liability, damage, loss, cost or expense that is otherwise excluded under this
   Policy.


F. If aggregate insured losses attributable to terrorist acts certified under the federal Terrorism
   Risk Insurance Act exceed $100 billion in a Program Year (January 1 through December 31)
   and we have met our insurer deductible under the Terrorism Risk Insurance Act, we shall not
   be liable for the payment of any portion of the amount of such losses that exceeds $100
   billion, and in such case insured losses up to that amount are subject to pro rata allocation in
   accordance with procedures established by the Secretary of the Treasury.




    ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS SHALL REMAIN THE SAME.




TS EXS 0200 CW 03 10                                                                   Page 3 of 3
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 32 of 34



Named Insured:                    Addison Hasid VI, LLC
Policy No:                        85310U160ALI
Endorsement No:                   8
Endorsement Effective Date:       10/04/2016

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

                               GENERAL ENDORSEMENT


The Policy is amended as follows:

It is agreed that Item 1.(b) is amended by adding the following additional mailing address:


ITEM 1. (b)        ADDRESS:


                   , GA,




    ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS SHALL REMAIN THE SAME.




TS EXS 0169 CW 03 10                                                                   Page 1 of 1
    Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 33 of 34



Named Insured:                    Addison Hasid VI, LLC
Policy No:                        85310U160ALI
Endorsement No:                   9
Endorsement Effective Date:       10/04/2016



      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 FOLLOWING FORM EXCESS LIABILITY INSURANCE POLICY

                                POLLUTION EXCLUSION
                            (WITH HOSTILE FIRE EXCEPTION)

The Policy is amended as follows:

SECTION IV –EXCLUSIONS, exclusion H. POLLUTION LIABILITY, is deleted in its entirety and
replaced with the following exclusion:

This Policy shall not apply to:

H. POLLUTION LIABILITY

    1. Any liability, damage, loss, cost or expense arising out of the actual, alleged or
       threatened discharge, dispersal, seepage, migration, release or escape of pollutants:

        a. At or from any premises, site or location which is or was at any time owned or
           occupied by, or rented or loaned to, any insured;

        b. At or from any premises, site or location which is or was at any time used by or for
           any insured or others for the handling, storage, disposal, processing or treatment of
           waste;

        c. Which are or were at any time transported, handled, stored, treated, disposed of, or
           processed as waste by or for any insured or any person or organization for whom any
           insured may be legally responsible;

        d. At or from any premises, site or location on which any insured or any contractors or
           subcontractors working directly or indirectly on any insured’s behalf are performing
           operations:

            1) If the pollutants are brought on or to the premises, site or location in connection
               with such operations by any insured or such contractor or subcontractor; or

            2) If the operations are the test for, monitor, clean up, remove, contain, treat,
               detoxify or neutralize, or in any way respond to, or assess the effects of,
               pollutants;

             Sub-paragraphs 1.a. and 1.d.1) do not apply to bodily injury or property damage
             arising out of heat, smoke or fumes from a hostile fire.

             As used in this exclusion, a hostile fire means one which becomes uncontrollable or
             breaks out from where it was intended to be.




TS EXS 0101 CW 03 10                                                                  Page 1 of 2
   Case 1:19-cv-02777-TCB Document 1-5 Filed 06/18/19 Page 34 of 34



      e. If the liability, damage, loss, cost or expense is included within the products-
         completed operations hazard;

      f.   That are, or that are contained in any property that is:

           1) Being transported or towed by, or handled for movement into, onto or from, the
              covered auto;

           2) Otherwise in the course of transit by or on behalf of any insured; or

           3) Being stored, disposed of, related or processed in or upon the covered auto.

      g. Before the pollutants or any property in which the pollutants are contained are moved
         from the place where they are accepted by any insured for movement into or onto the
         covered auto; or

      h. After the pollutants or any property in which the pollutants are contained are moved
         from the covered auto to the place where they are finally delivered, disposed of or
         abandoned by any insured.

   2. Pollution cost or expense.


   ALL OTHER TERMS, CONDITIONS AND EXCLUSIONS SHALL REMAIN THE SAME.




TS EXS 0101 CW 03 10                                                                  Page 2 of 2
